COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00122-CV


John L. Reed and LH Chaney               §    From the 17th District Court
Materials
                                         §    of Tarrant County (017-273616-14)
v.
                                         §    October 1, 2015

Leah Vance                               §    Opinion by Justice Dauphinot


                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.      It is ordered that the

judgment of the trial court is affirmed in part and reversed in part. We affirm that

portion of the trial court’s judgment as to the liability of John L. Reed (Reed) for

negligence and gross negligence and of LH Chaney Materials (Materials) for

respondeat superior. We reverse that portion of the trial court’s judgment as to

the award of damages against Reed and Materials and as to the liability of

Materials for gross negligence and remand this case to the trial court for further

proceedings.

      It is further ordered that each party shall bear their own costs of this

appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Lee Ann Dauphinot______________
   Justice Lee Ann Dauphinot